Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7, 13, and 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 13, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chueh et al. (US 9,680,454).
In regard to Claim 1:
	Chueh discloses, in Figure 1, a device comprising: 
an even harmonic generation unit (112, 114) configured to generate two even order harmonic signals (cos(2wt), sin (2wt); Column 3: lines 31-33 discusses cos(2wt) and sin(2wt) being 2nd harmonic frequencies) based on a fundamental signal (102 output), and 
a mixer (116) configured to mix the fundamental signal (102 output) with the two even order harmonic signals (cos(2wt), sin (2wt)) to generate an odd order harmonic signal (116 out; cos(3wt)).
In regard to Claim 8:
	Chueh discloses, in Figure 1, the device according to claim 1, wherein the even harmonic generation unit comprises a frequency doubler (112, 114).
In regard to Claim 13:
	Chueh discloses, in Figure 1, the device according to claim 1, wherein the device is implemented in complementary metal-oxide semiconductor technology (Figure 3 shows the frequency doublers and mixer implemented with CMOS transistors).
In regard to Claim 16:
	Chueh discloses, in Figure 1, a method comprising: 
Generating (112, 114) two even order harmonic signals (cos(2wt), sin (2wt); Column 3: lines 31-33 discusses cos(2wt) and sin(2wt) being 2nd harmonic frequencies) based on a fundamental signal (102 output); and 
mixing (116) the fundamental signal (102 output) with the two even order harmonic signals (cos(2wt), sin (2wt)) to generate an odd order harmonic signal (116 out; cos(3wt)).
In regard to Claim 20:
	Chueh discloses, in Figure 1, the method according to claim 16, further comprising filtering out undesired signal portions with respect to the odd order harmonic signal after the mixing (Column 3: lines 29-36).
Allowable Subject Matter
Claims 2-7, 9-12, 14-15, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bao (US 2019/0348974); Figure 3
Lee et al. (US 2019/0158075); Figure 4
Rofougaran (US 2009/0079474); Figure 2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077. The examiner can normally be reached M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN W POOS/Primary Examiner, Art Unit 2896